     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 1 of 34


                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

In re WAYFAIR, INC. Securities     )
Litigation                         )
                                   )       Civil Action No.
                                   )       19-10062-DPW
                                   )
                                   )
This Document Relates To:          )
     ALL ACTIONS                   )


                        MEMORANDUM AND ORDER
                            July 8, 2020

     After Wayfair, Inc., an online home goods retailer, missed

its quarterly financial projection by .002% one quarter, several

individuals who say they consequently lost money in the stock

market initiated the two lawsuits I have consolidated before me.

This putative class action litigation is brought against Wayfair

and its three most senior officers, all of whom also serve as

directors, to recover those losses.      Because I find Plaintiffs

have not adequately alleged material misstatements of fact,

demonstrated actionable scienter, or shown loss causation, I

will grant Defendants’ motion to dismiss.

                                  I
                             BACKGROUND1

     Wayfair is a huge online home goods store.        As online



1 This background is drawn from the materials available in the
motion to dismiss record for review—principally the operative
Amended Complaint. It is presented in the light most favorable
to the plaintiffs as non-moving parties. Silverstrand
Investments v. AMAG Pharm., Inc., 707 F.3d 95, 101 (1st Cir.
2013).
        Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 2 of 34


retail has grown and Wayfair has faced increasing competition,

Wayfair has spent more and more money on advertising — $191

million in 2014, $278 million in 2015, $409 million in 2016,

$550 million in 2017, and $774 million in 2018 — to leverage

revenue.      Revenue correspondingly increased: Wayfair’s annual

revenue was $1.32 billion in 2014, $2.25 billion in 2015, $3.38

billion in 2016, $4.72 billion in 2017, and $6.78 billion in

2018.

        During the alleged class period (August 2, 2018-October 31,

2018), Wayfair’s advertising-revenue leverage was worse

(deleveraged) than in previous years.         Plaintiffs assert that

Defendants knew of this problem but concealed it from investors.

The defendants, Plaintiffs contend, in fact made false

statements to the public about Wayfair’s financial position and,

in particular, that defendant Niraj Shah, Wayfair CEO and

President and Co-Chairman of the Board of Directors, made these

false and misleading statements during this time period:

           So ad spend, if you look at it sequentially over the
            last few years, it continues to drift down . . . .
            the costs get less and less on the advertising.

           And what you see, no matter which way you cut, you
            can see systematically that actually as customers
            increasingly repeat, the effective ad cost to get
            them [to] come back goes down and those models are
            kind of self-learning . . . . [W]e’re highly
            confident that we understand what each tranche costs
            us. And you pretty much clearly see it coming down.




                                      2
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 3 of 34


        And we talked about advertising. We talked about the
         payback cycle and keeping that very tight . . . .
         But when you take the profit margin we talk about,
         and you multiply it by a very large top line, you
         start talking about a very significantly profitable
         company.

        The U.S. has now been EBITDA2 profitable, 6 of the
         last 7 quarters . . . . you can actually see how
         growing very quickly actually evolves you into the
         profitable model.
     Wayfair’s stock price during the class period reached

$151.20 per share on September 14, 2018.       During that same time

period, the individual defendants, Shah, Steven K. Conine, Co-

Chair of the Board of Directors, and Michael D. Fleisher, Chief

Financial Officer, collectively sold $69 million of their

personally held Wayfair shares in dozens of transactions.         The

record before me does not clearly indicate whether this was

unusual transactional activity for those individuals.

     Before the stock market opened on November 1, 2018, the day

Wayfair would be filing its 3Q 2018 SEC Form 10-Q, Defendants

disclosed in a press release and a conference call that their 3Q

results were worse than anticipated.      In the conference call,




2 The standard definition of EBITDA is “[a] company’s income
without deductions for interest expenses, taxes, depreciation
expenses, or amortization expenses, used as an indicator of a
company’s profitability and ability to service its debt.”
Earnings before interest, taxes, and depreciation, BLACK’S LAW
DICTIONARY (10th ed. 2014). The parties do not appear to dispute
the common definition of this acronym for an earnings and
profitability metric.


                                   3
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 4 of 34


Defendant Fleisher said that Wayfair’s advertising had

deleveraged in a year to year comparison between 3Q 2017 and

3Q 2018, from 11.8% in 3Q 2017 to 11.9% in 3Q 2018.3        According

to the amended complaint, however, Defendants had “misleadingly

signaled during the Class Period” that they were experiencing

positive leverage.   Defendant Fleisher explained during the call

that the two factors driving the incremental expense which

resulted in a loss were advertising spending, which was higher

than usual because of paybacks (“we continued to see great

opportunities within our paybacks”) and headcount hiring.

     On November 1, 2018, following that conference call,

Wayfair stock suffered a 12.8% loss, closing at $96.16 a share.

Wayfair had an EBITDA loss of $76.4 million, a net loss of

$151.7 million ($1.69/share), and negative free cash flow of

$58.8 million.   Plaintiffs characterize these losses as “much

worse than Defendants had signaled during the Class Period

[August 2, 2018 – October 31, 2018].”      On November 2, 2018, the

stock price fell an additional 3.3%.




3 When Wayfair released its second quarter earnings by filing its
10-Q on August 2, 2018, it had forecasted advertising spending
as a percentage of net revenue for the third quarter to be above
the 10.7% experienced in its second quarter 2018 but below the
11.8% experienced in the third quarter 2017. Instead, Wayfair’s
advertising expense as a percentage of net revenue for third
quarter 2018 was 11.9%, which Wayfair treats in its briefing,
apparently through a rounding convention, to be .002% above the
high end of its August 2, 2018 forecast.

                                   4
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 5 of 34



                                II
                    MOTION TO DISMISS STANDARD

     As a general proposition, a complaint must assert factual

allegations that are more than merely speculative in order to

survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

Isham v. Perini Corp., 665 F. Supp. 2d 28, 33 (D. Mass. 2009).

In evaluating the plaintiffs’ allegations in the complaint, I

may look only to the “facts alleged in the pleadings, documents

attached as exhibits or incorporated by reference in the

complaint and matters of which judicial notice can be taken.”

Id. at 33 (citing Nollet v. Justices of the Trial Court of

Mass., 83 F.Supp.2d 204, 208 (D. Mass. 2000) aff'd, 248 F.3d

1127 (1st Cir.2000)).   In evaluating the complaint, I must

accept all factual allegations as true and draw all reasonable

inferences in the light most favorable to the plaintiffs.

Isham, 665 F.Supp.2d at 33 (citing Langadinos v. Am. Airlines,

Inc., 199 F.3d 68, 69 (1st Cir.2000)).

     More specific requirements are in play for securities

litigation.   The First Circuit has directed that “[t]o state a

claim under Section 10(b) of the Securities Exchange Act,

plaintiffs must adequately plead ‘(1) a material

misrepresentation or omission; (2) scienter; (3) a connection

with the purchase or sale of a security; (4) reliance; (5)

economic loss; and (6) loss causation.’”       Metzler Asset



                                   5
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 6 of 34


Management v. Kingsley, 928 F.3d 151, 158 (1st Cir. 2019)

(quoting In re Biogen Inc. Securities Lit., 857 F.3d 34, 41 (1st

Cir. 2017)).   In addition, “[a] complaint alleging a violation

of 10(b) must also meet the heightened pleading standards of the

PSLRA [Private Securities Litigation Reform Act], which requires

that the complaint ‘specify each statement alleged to have been

misleading’ as well as ‘the reason or reasons why the statement

is misleading.’”     In re Biogen, 857 F.3d at 41 (quoting 15

U.S.C. § 78u-4(b)(1)).

                                  III
                          CLASS CERTIFICATION

     Federal Rule of Civil Procedure 23(c)(1)(a) directs a court

to act on a motion for class certification “[a]t an early

practicable time.”    In light of the rigorous analysis I would be

required to undertake in order to determine whether class

certification is appropriate in this Private Securities

Litigation Reform Act litigation, I am of the view that

addressing the case at the threshold through a motion to dismiss

is the best course.     See generally 3 Newberg on Class Actions §

7:9 (5th ed.)(“Given the early nature of most motions to

dismiss, courts will often handle them prior to deciding a

motion for class certification.”); cf. In re New Motor Vehicles

Canadian Exp. Antitrust Litig., 522 F.3d 6, 26–27 (1st Cir.

2008)(“[I]t is not uncommon to defer final decision on

certifications pending completion of relevant discovery.”).


                                   6
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 7 of 34


Accordingly, I follow the direction chosen by the defendants in

first filing a motion to dismiss and consider the dispositive

question whether the case, irrespective of class treatment,

presents claims upon which relief may be granted.

                                  IV
                      SECTION 10(b) ALLEGATIONS

     Plaintiffs allege securities fraud under § 10(b) of the

Securities and Exchange Act.     That section provides:

     It shall be unlawful for any person, directly or
     indirectly . . .(b) To use or employ, in connection
     with the purchase or sale of any security registered
     on a national securities exchange or any security not
     so registered, or any securities-based swap agreement
     any manipulative or deceptive device or contrivance in
     contravention of such rules and regulations as the
     Commission may prescribe as necessary or appropriate
     in the public interest or for the protection of
     investors.
15 U.S.C.A. § 78j.

A.   Whether Plaintiffs Have Pled Any Actionable Misstatements
     or Omissions

     To state a claim for securities fraud, Plaintiffs must

allege a material misrepresentation or omission.        Metzler, 928

F.3d at 158.    Under the Private Securities Litigation Reform

Act, at the pleading stage a complaint “alleging securities

fraud [must] ‘specify each statement alleged to have been

misleading’ and ‘the reason or reasons why the statement is

misleading.’”    Mehta v. Ocular Therapeutix, Inc., 955 F.3d 194,

206 (1st Cir. 2020)(quoting 15 U.S.C. § 78u-4(b)(1)).




                                   7
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 8 of 34


Plaintiffs allege four material omissions and approximately

twelve actionable misstatements.

     I examine each of the statements as part of a group of

similar statements.

     1.     Statements Showing Defendants’ Confidence in Wayfair’s
            Performance

     Several of the defendants’ alleged statements are merely

generalized expressions of confidence in Wayfair’s performance.

Those statements are:

    August 2, 2018 press release, Defendant Shah:

         “We are delighted with the progress that we are
          making and the way in which we are positioned to
          keep taking market share as dollars shift online.”

    August 2, 2018 conference call, Defendant Fleisher:

         “We remain incredibly bullish about our business,
          both in the near term and long term. The investments
          we have been making to bring our customers the best
          possible offering are clearly working with strength
          across our customer KPIs [key performance
          indicators] and our market share growing, as a
          result.”

     Those statements are not actionable.

     [C]ourts have demonstrated a willingness to find
     immaterial as a matter of law a certain kind of rosy
     affirmation commonly heard from corporate managers and
     numbingly familiar to the marketplace—loosely
     optimistic statements that are so vague, so lacking in
     specificity, or so clearly constituting the opinions
     of the speaker, that no reasonable investor could find
     them important to the total mix of information
     available.




                                   8
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 9 of 34


In re Biogen Inc. Sec. Litig., 193 F. Supp. 3d 5, 41 (D. Mass.

2016), aff'd, 857 F.3d 34 (1st Cir. 2017)(quoting Shaw v.

Digital Equip. Corp., 82 F.3d 1194, 1217 (1st Cir. 1996)).

     Such “[c]laims of puffery now require a court to consider

(1) ‘whether the statement is so vague, so general, or so

loosely optimistic that a reasonable investor would find it

unimportant to the total mix of information’ and (2) ‘whether

the statement was also considered unimportant to the total mix

of information by the market as a whole.’”       In re Biogen Inc.

Sec. Litig., 193 F. Supp. 3d at 41 (quoting Brumbaugh v. Wave

Sys. Corp., 416 F.Supp.2d 239, 250 (D. Mass. 2006)).        Here, the

defendants’ claims that they were “delighted” with the progress

Wayfair was making, that they were “bullish” about their

business, and that market share would grow are examples of

expressions of loose optimism and here immaterial.        See LSI

Design & Integration Corp. v. Tesaro, Inc., No. 18-CV-12352-LTS,

2019 WL 5967994, at *5 (D. Mass. Nov. 13, 2019)(finding

defendant’s “statement that Tesaro was ‘well positioned to take

this forward’ is precisely the type of statement of corporate

optimism that courts routinely deem immaterial as a matter of

law”).

     2.   Forward-Looking Statements

     Another set of Defendants’ alleged statements are forward-

looking projections and forecasts about what the defendants



                                   9
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 10 of 34


expected to see in Wayfair’s future.

    August 2, 2018 conference call, Defendant Fleisher:

        “For consolidated adjusted EBITDA, we forecast
         margins of negative 3.7% to negative 4% for Q3 2018.
         We expect international adjusted EBITDA to be
         negative $45 million to negative $50 million in Q3
         as we continue to add resources and ad spend in
         Canada, the U.K. and Germany. In the U.S. business,
         we expect to deliver adjusted EBITDA margin of
         approximately negative 1% as we invest primarily in
         headcount to build continued scale in our primary
         market.”

        “Q2 advertising spend of $178 million or 10.7% of
         net revenue represents year-over-year leverage of
         over 30 basis points, as we invest in engaging both
         new and repeat customers and benefit from a growing
         base of repeat customers who require a lower level
         of ad spend per dollar of revenue. . . . Looking out
         to Q3, we’re comfortable leaning in on ad spend,
         while maintaining our overall 1-year contribution
         margin payback target, given the ongoing strength
         we’re seeing in customer KPIs [key performance
         indicators]. We, therefore, expect overall ad spend
         as a percentage of net revenue to increase
         sequentially in Q3 versus Q2, as it did last year,
         while still showing a modest amount of year-over-
         year leverage compared to the 11.8% level of Q3 last
         year.”

    August 2, 2018, Form 10-Q for 2Q18, Defendants Shah
     and Fleisher:

        “Advertising consists of direct response performance
         marketing costs, such as display advertising, paid
         search advertising, social media advertising, search
         engine optimization, comparison shopping engine
         advertising, television advertising, direct mail,
         catalog and print advertising. We expect
         advertising expense to continue to increase but
         decrease as a percentage of net revenue over time
         due to our increasing base of repeat customers.”




                                   10
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 11 of 34


     These forward-looking statements, in which the terms of

expectation have been set in bold for emphasis in this

Memorandum, are covered by the safe-harbor provision of the

Private Securities Litigation Reform Act.       “Congress, in

providing the limited safe harbor protection, sought to

encourage market efficiency by encouraging companies to disclose

future projections without fear that those projections, if they

did not materialize, would result in an action for fraud.”             In

re Biogen, 193 F.Supp.3d at 39-40 (quoting In re Biogen IDEC,

Inc. Sec. Litig., 05-cv-10400-WGY, 2007 WL 9602250, at *10 (D.

Mass. Oct. 25, 2007)).    Accordingly,

     issuers and underwriters of securities shall not be
     liable in any private action based on an untrue or
     misleading statement of a material fact ”with respect
     to any forward-looking statement” if the forward-
     looking statement is “identified as a forward-looking
     statement, and is accompanied by meaningful cautionary
     statements identifying important factors that could
     cause actual results to differ materially from those
     in the forward-looking statement, . . . or . . . the
     plaintiff fails to prove that the forward-looking
     statement . . . [if made on behalf of a business
     entity by or with the approval of an executive
     officer] was made . . . with actual knowledge by that
     officer that the statement was false or misleading.”

In re Stone & Webster, Inc., Sec. Litig., 414 F.3d 187, 211-12

(1st Cir. 2005)(quoting 15 U.S.C. § 78u–5(c)(1)).

     The Private Securities Litigation Reform Act defines

“forward-looking statement” as:

     (A) a statement containing a projection of revenues,
     income (including income loss), earnings (including
     earnings loss) per share, capital expenditures,


                                   11
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 12 of 34


     dividends, capital structure, or other financial
     items; (B) a statement of the plans and objectives of
     management for future operations . . .; (C) a
     statement of future economic performance, including
     any such statement contained in a discussion and
     analysis of financial condition by the management . .
     . .

15 U.S.C. § 78u–5(i)(1).

     In other words, a statement is not actionable under the

statute if it is identified as forward-looking and is cabined by

cautionary language, or if the plaintiff does not show that the

officer making the statement knew it was false or misleading.

Statements projecting likely growth in the future are examples

of such forward-looking statements.      In re Biogen, 193 F.Supp.3d

at 40.

     Here, Wayfair’s forward-looking projections about how it

expected to do in the coming quarters is the type of forward-

looking projection that the Private Securities Litigation Reform

Act covers.   The language “we expect” and “we forecast” is

clearly “forward-looking, predictive language.”        Coyne v.

Metabolix, Inc., 943 F. Supp. 2d 259, 266 (D. Mass. 2013).             More

specifically, Plaintiffs have not alleged with particularity

that Defendants knew these statements were false at the time

they were made; all that has been suggested is that it defies

common sense that Defendants did not know.

     I find Plaintiffs have not demonstrated that these

statements were anything other than forward-looking expressions



                                   12
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 13 of 34


of opinion and subject to the safe-harbor provision of the

Private Securities Litigation Reform Act.

     3.     Other Non-Fraudulent Statements

     A third category of Defendants’ statements are not forward-

looking or puffery, but are, instead, statements about Wayfair’s

strategies, including its advertising strategies, that

Plaintiffs simply have not adequately alleged were fraudulent

when made. These statements are:

    August 2, 2018 conference call, Defendant Shah:

         “I think the key thing to keep in mind on what we do
          on our paid advertising, and this is a very unique
          thing for us when you compare us to other folks, is
          we built all our advertising technology in-house. .
          . . So there’s a lot of new customers to get. And
          then, obviously, the share of wallet is a huge
          opportunity. So to your point, repeat is, obviously,
          a big opportunity too. So I think building our own
          ad tech has been a huge advantage, but there’s also
          a lot more customers to get, so that’s why we keep
          adding them.”

    August 8, 2018, Canaccord Genuity Growth Conference,
     Defendant Shah:

         “Actually, so our cost for repeat orders continues
          to get lower and lower, because customers--
          basically we invest a lot to make the experience
          great, okay. And that’s useful, if someone
          experiences it, but they have customers who have and
          customers who haven’t, so. Then customer
          acquisition, we’re very quantitative about that.
          We’ll spend an amount of money such that we get paid
          back within a year. So the number of customers we
          get is the outcome of basically how many customers
          we can acquire with that payback methodology. The
          reason we grow so quickly is that every quarter
          since we went public, you can look at our growth
          based on repeat orders and our growth based on new
          orders, so new customers basically, and you look at

                                   13
    Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 14 of 34


        our overall growth rate, and our repeat growth has
        outpaced our total growth every quarter.”

       “[T]he revenue growth, in fact, has accelerated, and
        it’s gotten—the revenue growth in dollars got
        increasingly, increasingly high, and the ad cost as
        a percentage keeps coming down. So I think the
        understanding that the repeat base drives leverage
        is reasonable well understood now.”

       “So ad spend, if you look at it sequentially over
        the last few years, it continues to drift down, and
        that’s despite the fact that international
        deleveraged it, because international ad costs,
        because we don’t have a repeat base there, is ad
        cost is much, much higher as a percentage of net
        revenues. So the fact that’s coming down, the U.S.
        is even lower than that line, right, delevered then
        by the international, which pulls it back up to
        where you see it. . . . The reason the profitability
        of the business has kept getting better is not
        actually that we’ve ever pulled back on investing.
        It’s just that we’re simply not spending all of the
        incremental contribution margin dollars.”

   September 5, 2018, Goldman Sachs Global Retailing
    Conference, Defendant Shah:

       “In terms of how we know what it cost us, what we do
        is, basically, every bit of our spend is--we have
        fairly complex attribution. So we don’t just do last
        click or multi-click. But we have multiple different
        attribution models that we overlay on top of each
        other to basically make sure we triangulate in on
        what we think actual--every action had cost us in
        spend. And then we also add up spend against the
        cohorts of the different customers. And so we’re
        able to know is, well, what’s it cost us to get a
        new customer from a certain channel or a campaign.
        But we actually also can know what’s it cost us when
        we move customers from one order to 2 orders, or 2
        orders to 3 orders, or 3 orders to 4 orders. And
        what’s it cost us for customers of different ages.

        So you can kind of cut it many different ways when
        you do this type of attribution. And what you see,
        no matter which way you cut, you can see
        systematically that actually as customers

                                  14
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 15 of 34


         increasingly repeat, the effective ad cost to get
         them come back goes down and those models are kind
         of self-learning. . . .

         So that is a long-winded way of saying, we’re highly
         confident that we understand what each tranche costs
         us. And you pretty much clearly see it coming down.
         I would agree with you if we only sold a very narrow
         set of very high-cost low-frequency goods – if we
         were selling cars or something like that. Then
         you’re right. You would have to effectively
         reacquire them very – each time unless they had like
         particular brand loyalty. But basically, the mix of
         goods we have does lend itself to being able to
         build a relationship.”

        “And we talked about advertising. We talked about
         the payback cycle and keeping that very tight. . . .
         [W]hen you take the profit margin we talk about, and
         you multiply it by a very large top line, you start
         talking about a very significantly profitable
         company. . . . The U.S. has now been EBITDA
         profitable, 6 of the last 7 quarters. . . . [Y]ou
         can actually see how growing very quickly actually
         evolves you into the profitable model.”

    September 6, 2018, Citi Global Technology Conference:

        Defendant   Conine: “[T]he investment we’re making in
         TV, we’ll   continue to sort of grow at a reasonable
         rate. And   we see that we get good leverage out of it
         today . .   . .”

        Defendant Fleisher: “[T]he bigger investment over
         the last few years [than television] has really been
         in the direct online [advertising] where we know
         exactly what the yield is that we’re getting. And I
         think that’s TV— and the brand awareness creates a
         halo around all of that, that’s really quite
         powerful.”

     Plaintiffs have not provided particularized reasons to find

these statements were false when they were made, or, if so, that

Defendants knew these statements were false when made.         What

these statements essentially say is that Wayfair’s growth

                                   15
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 16 of 34


strategy was to keep the customers it brought in, and that the

defendants were optimistic that the strategy was working.

Plaintiffs’ conclusory allegation that these statements must

have been false because Wayfair’s advertising was deleveraged

during the Class Period even though the statements make it seem

as though Wayfair was retaining customers is simply not enough

under the Private Securities Litigation Reform Act standard to

make these statements actionable as fraudulent.

     Accordingly, I find that Plaintiffs have not adequately

alleged any fraudulent statements.

     4.   Omissions

     The plaintiffs argue that the defendants omitted

information sufficient to inform the public that:

    in the face of intense competition, Wayfair significantly
     increased advertising spending to meet revenue growth
     expectations;

    the Company’s high advertising expenses, together with high
     operating expenses such as headcount hiring, reduced the
     Company’s margins to an extent much worse than the Company
     disclosed;

    the Company was unable to drive positive advertising
     leverage (i.e., lower advertising spending as a percentage
     of net revenue); and

    the Company was becoming increasingly unprofitable due to
     the escalating expenses needed to maintain revenue growth.

     I find this “omitted” information is not sufficiently

particularized to be actionable under the Private Securities

Litigation Reform Act.    That Wayfair had significantly increased


                                   16
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 17 of 34


advertising spending was obvious from the statements it made and

by the fact that it increased advertising spending year to year

over the most recent several years, as Plaintiffs themselves

observe.    That Wayfair’s advertising expenses reduced the

company’s margins to an extent worse than disclosed is precisely

the matter at issue; Plaintiffs claim that Defendants kept this

information from investors, while Defendants claim they did not.

Merely stating that Defendants omitted this information is not

particularized pleading sufficient to meet Private Securities

Litigation Reform Act standards.

B.   Whether the Amended Complaint Alleges Facts Giving Rise to
     a Strong Inference of Scienter

     A fundamental aspect of actionable securities fraud is

scienter.   Scienter is “a mental state embracing intent to

deceive, manipulate, or defraud.”       Mehta, 955 F.3d at 206

(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 319 (2007)).   This requires “intentional or willful conduct

designed to deceive or defraud investors by controlling or

artificially affecting the price of securities,” City of Dearbon

Heights Act 345 Police & Fire Ret. Sys. v. Waters Corp., 632

F.3d 751, 757 (1st Cir. 2011)(quoting Ernst & Ernst v.

Hochfelder, 425 U.S. 185, 199 (1976)), or a “high degree of

recklessness.”    Mehta, 955 F.3d at 206 (quoting Kader v. Sarepta

Therapeutics, Inc., 887 F.3d 48, 57 (1st Cir. 2018)).

Recklessness in this context is a very high bar; it must be “an


                                   17
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 18 of 34


extreme departure from the standards of ordinary care [] which

presents a danger of misleading buyers and sellers that is

either known to the defendant or so obvious that the actor must

have been aware of it.”     Mehta, 955 F.3d at 206 (quoting Brennan

v. Zafgen, Inc., 853 F.3d 606, 613 (1st Cir. 2017)).

     A strong inference of scienter “must be more than merely

plausible or reasonable—it must be cogent and at least as

compelling as any opposing inference of nonfraudulent intent,”

Mehta, 955 F.3d at 206 (quoting Tellabs, 551 U.S. at 314).

Consequently, the court must consider “competing inferences

rationally drawn from the facts alleged.”       Mehta, 955 F.3d at

207 (quoting Tellabs, 551 U.S. at 314).       This demanding standard

for scienter is met “where a complaint ‘contains clear

allegations of admissions, internal records or witnessed

discussions suggesting that at the time they made the statements

claimed to be misleading, the defendant[s] were aware that they

were withholding vital information or at least were warned by

others that this was so.’”     Mehta, 955 F.3d 206-07 (quoting

Brennan, 853 F.3d at 614).     Facts and circumstances

demonstrating motive, opportunity, and fraudulent intent can be

evidence of scienter.     Brennan, 853 F.3d at 614.

     The Amended Complaint alleges that Defendants knowingly or

recklessly disseminated materially false information in issued

statements and also neglected to disclose material facts.          The



                                   18
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 19 of 34


plaintiffs allege that the defendants did so through their

public statements.    The plaintiffs further allege that

Defendants had a motive to make these false statements.

     1.     Did Defendants Knowingly or Recklessly Make False
            Public Statements?

     One of Plaintiffs’ primary arguments is that Defendants

demonstrated scienter through making publicly false statements

that they knew or must have known were false.        The Amended

Complaint alleges that the defendants were deeply involved with

Wayfair’s finances and operations, were intimately aware of

Wayfair’s financial condition, and therefore knew that Wayfair’s

financial condition was worse than they disclosed to the market

during the Class Period.    From the outset, it will be important

to distinguish facts that I must accept as true for the purposes

of a motion to dismiss from mere speculation, which I am not to

accept as true.    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).

     Here, that Defendants were quite familiar with Wayfair’s

financial condition is superficially reasonable, since the

individual defendants were the CEO, Co-Chairman, and CFO of the

company.   I accept that assumption as true for purposes of this

motion.    However, to say that this means that the defendants

failed to disclose material information to the public during the

class period is speculative, and I will not adopt such

speculation.


                                   19
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 20 of 34


     Plaintiffs provide nine statements that Defendants

allegedly made showing that they knew the precise data regarding

Wayfair’s advertising expenses, leverage from those expenses,

customer key performance indicators, and profitability.         For

instance:

    August 2, 2018 Conference Call, Defendant Fleisher:

        “Looking out to Q3, we’re comfortable leaning in on
         ad spend, while maintaining our overall 1-year
         contribution margin payback target, given the ongoing
         strength we’re seeing in our customer KPIs [key
         performance indicators]. We, therefore, expect
         overall ad spend as a percentage of net revenue to
         increase sequentially in Q3 versus Q2, as it did last
         year, while still showing a modest amount of year-
         over-year leverage compared to the 11.8% level of Q3
         last year.”

    September 5, 2018 Goldman Sachs Global Retailing
     Conference, Defendant Shah:

        “And what you see, no matter which way you cut, you
         can see systematically that actually as customers
         increasingly repeat, the effective ad cost to get
         them come back goes down and those models are kind of
         self-learning. . . . [W]e’re highly confident that we
         understand what each tranche costs us. And you pretty
         much clearly see it coming down.”

    September 6, 2018 Citi Global Technology Conference,
     Defendant Fleisher:

        “But the bigger investment over the last few years
         has really been in the direct online [advertising]
         where we know exactly what the yield is that what
         we’re getting.”

     Plaintiffs’ argument, essentially, is that because

Defendants said that they paid close attention to their

financial position and their financial position ended up being


                                   20
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 21 of 34


different than Defendants said it was, Defendants must have been

lying and/or were recklessly indifferent about Wayfair’s

financial position.    That is akin to saying that any time a

company’s financial projection is wrong, the speaker has engaged

in securities fraud.    But that is not the law.      See Fitzer v.

Sec. Dynamics Techs., Inc., 119 F. Supp. 2d 12, 20 (D. Mass.

2000) (“Fitzer cannot merely speculate in hindsight that because

Security Dynamics ran into a sales slowdown and reduced revenue

by the end of the Class Period that statements of good corporate

health made toward the beginning of the Class Period must have

been inaccurate. To comply with the demanding pleading

requirements of the Private Securities Litigation Reform Act,

Fitzer must articulate the particularized facts upon which her

information and belief are formed.”)

     Instead, the First Circuit has required pleading containing

“clear allegations of admissions, internal records or witnessed

discussions suggesting that at the time they made the statements

claimed to be misleading, the defendant officers were aware that

they were withholding vital information or at least were warned

by others that this was so.”     In re Bos. Sci. Corp. Sec. Litig.,

686 F.3d at 31.   Where Plaintiffs do not identify any evidence

suggesting fraudulent intent on the part of Defendants, scienter

cannot be inferred.    Id.




                                   21
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 22 of 34


     While Plaintiffs are correct that they are not expected to

allege fully detailed evidentiary support at the motion to

dismiss stage, before they have had the opportunity to conduct

discovery, “where a complaint is devoid of any direct-evidence

allegations, the indirect-evidence allegations in the complaint

will need to do more work to carry the burden of raising a

‘strong inference of scienter’ on their own.”         Brennan, 853

F.3d at 615 n.8 (quoting Local No. 8 IBEW Ret. Plan & Tr. v.

Vertex Pharm., Inc., 838 F.3d 76, 83 n.9 (1st Cir. 2016)).

     Here, rather than supplying any “facts bearing on the

mindset of the top executives of the company,” the plaintiffs

merely “speculate” about what they “might have known or

thought.”   Cody v. Conformis, Inc., 199 F. Supp. 3d 409, 421 (D.

Mass. 2016).   Indeed, when the rhetoric is peeled away,

Plaintiffs’ argument is simply that Defendants were top

executives and so they must have known that Wayfair was doing

worse than they were publicly saying it was doing.         Plaintiffs

style this argument as “common sense.”       But “[a] vague assertion

that Defendants must have known something by virtue of their

position of authority does not suffice to adequately allege a

strong inference of scienter.”     Sousa v. Sonus Networks, Inc.,

261 F. Supp. 3d 112, 120 (D. Mass. 2017); Orton v. Parametric

Tech. Corp., 344 F. Supp. 2d 290, 306 (D. Mass. 2004) (“Nor does

a vague assertion that a defendant must have known about the



                                   22
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 23 of 34


fraud by virtue of his position of authority suffice to prove a

strong inference of scienter.”); Coyne, 943 F. Supp. 2d at 272

(collecting cases).    The Private Securities Litigation Reform

Act requires facts, not attenuated circumstantial “guesswork.”

Cody, 199 F.Supp.3d at 421.4

     The Amended Complaint presents precisely the kind of

pleading the Private Securities Litigation Reform Act was

designed to prevent.    Among the abuses that Congress passed the

Private Securities Litigation Reform Act to correct was


4 I note that under SEC regulations Large Accelerated Filers such
as Wayfair must file their 10-K no later than 60 days after the
end of the year and 10-Qs no later than 40 days after the end of
the quarter being reported on. Fast Answers: Form 10-Q, U.S.
SECURITIES AND EXCHANGE COMMISSION (Sept. 2, 2011),
https://www.sec.gov/fast-answers/answersform10qhtm.html (last
visited July 8, 2020). Companies are also required to report
“major events that shareholders should know about” in a Form 8-
K, which must be filed within four days of the major event.
Fast Answers: Form 8-K, U.S. SECURITIES AND EXCHANGE COMMISSION (Aug.
10, 2012), https://www.sec.gov/fast-answers/answersform8khtm.html
(last visited July 8, 2020).
  That the SEC permits companies 40 days to file Forms 10-Q
indicates an acknowledgement on the part of the SEC that it
takes some time for a company to analyze its finances accurately
and thoroughly. It is only where the filing is reporting a
major event, not an analysis, that the SEC requires a filing
within days. Plaintiffs’ assertion that the defendants must
have known, with great specificity, their advertising leverage
as it unfolded in real time is inconsistent with the
understanding of the responsible regulators that it ordinarily
takes some time to analyze this data in retrospect. Certainly,
Plaintiffs allege no direct evidence like the “admissions,
internal records or witnessed discussions” that the First
Circuit has looked for to establish awareness that the
defendants “were withholding vital information” sufficient to
establish scienter. In re Boston Sci. Corp. Sec. Litig., 686
F.3d at 31.


                                   23
        Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 24 of 34


        the routine filing of lawsuits . . . whenever there is
        a significant change in an issuer's stock price,
        without regard to any underlying culpability of the
        issuer, and . . . the abuse of the discovery process
        to impose costs so burdensome that it is often
        economical for the victimized party [i.e. the
        defendant] to settle.

In re Bos. Sci. Corp. Sec. Litig., 686 F.3d at 30 (quoting

H.R.Rep. No. 104–369, at 31 (1995), reprinted in 1995

U.S.C.C.A.N. 730, 730 (Conf. Rep.)).         This appears to be such a

case.

        2.   Did Defendants Demonstrate a Motive to Maximize
             Proceeds from Inside Stock Sales?

        Plaintiffs also claim that Defendants had a motive to feed

inaccurate information to investors.         By telling the public that

Wayfair was doing better than it was, Plaintiffs contend, the

defendants were able to make tens of millions of dollars by

selling their stock in Wayfair during the Class Period.

        According to the plaintiffs, Defendants’ “false and

misleading Class Period statements and omissions” caused Wayfair

Class A common stock to “explode” from $107.23/share on August

1, 2018, the day before the Class Period began, to $151.20/share

on September 14, 2018.       The three individual defendants

collectively sold more than $69 million of their personally held

Wayfair stock during the Class Period.          Plaintiffs detail the

date, number of shares sold, sales price per share, and sales

proceeds of each defendant’s sale of his personal Wayfair stock

during the Class Period.       According to the plaintiffs, Defendant


                                      24
        Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 25 of 34


Shah sold a total of 256,772 shares for a total of about $33.64

million in proceeds; Defendant Conine sold 255,991 shares for a

total of $33.55 million in proceeds; and Defendant Fleisher sold

20,565 shares for $2.58 million in proceeds.

        Plaintiffs argue that these stock sales were suspiciously

timed because they came “within a few days after each

misstatement, near the inflated Class period high, and within a

few days before the revelations of truth began to come out.”

Looking closely at the dates of sales for each individual

defendant, however, I find the sales are spread out fairly

evenly across the Class Period and are not clumped together

around specific dates.

        The table below shows the number of shares of Wayfair stock

that each defendant sold in the Class Period.5

    Date (2018)      Defendant Shah     Defendant          Defendant
                                        Conine             Fleisher
    August 6         14,000             14,000
    August 13        17,000             17,000
    August 15        1,145              1,145
    August 20        17,000             17,000
    August 21                                              4,520
    August 27        17,000             17,000
    September   4    21,000             21,000
    September   10   21,000             21,000
    September   11   5,000              5,000
    September   17   27,168             27,163             508
    September   21                                         4,498

5 The defendants’ shares were often sold in multiple transactions
throughout a given day, but for ease of reference I have
presented their sales in this table as total sales per day. All
of the information in this table is taken from the Amended
Complaint and matches information in the individual defendants’
Forms 4, the accuracy of which the parties do not dispute.

                                      25
        Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 26 of 34


September 24         21,000             21,000
September 26         5,000              5,000
October 1            26,000             26,000
October 8            17,600             17,600
October 15           16,408             16,358             6,632
October 16           1,750              1,800
October 22           17,000             17,000             4,407
October 29           9,501              9,424
October 31           2,200              1,501

        The four days in which plaintiffs allege misstatements were

made were August 2, August 8, September 5, and September 6,

2018.    Those dates are not uniquely aligned with sales made by

Defendants Shah or Conine; in fact, the defendants traded four

or five days after each alleged misstatement.           Nor are the

trades suspiciously close to the Class Period high, which was

September 14.      To be sure, defendants Shah and Conine did trade

during the two days before the November 1 announcement that the

company had performed worse than expected.          Simply based on the

timing, it seems increasingly likely that they knew, at that

point, the information they were to release within the next two

days.    However, the trades on those days were not unusual in

quantity compared to their trading throughout the Class Period,

and trading on those days was in keeping with the pattern of not

going more than seven days without selling stock during the

Class Period and appear consistent with non-discretionary

trading.     Nor have Plaintiffs offered any non-circumstantial

evidence to bolster their assertion that this trading was

suspicious.     And even the circumstantial evidence is not


                                      26
        Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 27 of 34


particularly problematic.        Given the frequency of Defendants’

trades, it is essentially meaningless to say their sales were

made “within a few days” of a given date; any date within the

Class Period would be “within a few days” of a day when

Defendants Shah and Conine sold shares of stock.

        The contention that these trades were timed suspiciously

within the Class Period is unsupported assertion.           Of course, I

do not reject as a general proposition the contention that

selling stock in one’s company for over $33 million in the two

months before that share price plummets in the wake of a new

disclosure can be evidence of scienter.          But the sale

circumstances must be set out with greater inculpatory

particularity to support a motive showing.

        I note in this connection that Defendant Fleisher sold far

fewer shares than either Shah or Conine and on far fewer days.

According to the Amended Complaint, in the Class Period he sold

stock on August 21, September 17, September 21, October 15, and

October 22.     These sales are even further removed from the dates

of the alleged misstatements than Defendants Shah’s and Conine’s

were.

        In securities cases, “[t]he plaintiff bears the burden of

showing that insider sales were suspicious and must provide a

complete picture of the defendant’s trading, both before and

after the class period.”         Leavitt v. Alnylam Pharm., Inc., No.



                                      27
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 28 of 34


CV 18-12433-NMG, 2020 WL 1332862, at *8 (D. Mass. Mar. 23,

2020).   Plaintiffs have not done so here.      They have not

provided me with the percentage of Defendants’ shares of Wayfair

stock that defendants sold or any information about Defendants’

patterns of selling their Wayfair stock.       See id.

     For example, if Defendants Shah and Conine regularly sell

$30 million of Wayfair stock every couple of months and

Defendant Fleisher regularly sells $2.5 million of Wayfair stock

every couple of months, then their activity in the Class Period

is not unusual and cannot be evidence of scienter.         And it would

be perfectly natural for the defendants to sell their stock as

share price increased; that they did so is not, on its own,

material evidence of scienter.     In re Ariad Pharm., Inc. Sec.

Litig., 842 F.3d 744, 754 (1st Cir. 2016).       Of course, if none

of the defendants had ever sold his Wayfair stock before or

since this period, then the sales would be more significant as

evidence of scienter.

     Defendants’ Forms 4 filed with the SEC, which I accept as

undisputed, see supra note 5, aspects of the record before me,

see Emerson v. Genocea Biosciences, Inc., 353 F. Supp. 3d 28, 37

n.2 (D. Mass. 2018) (unchallenged documents include “Form 4s” in

motion to dismiss record), provide a different picture than the

one Plaintiffs have tried to paint.      This aspect of the record

before me demonstrates that Defendant Fleisher increased his



                                   28
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 29 of 34


Wayfair holdings during the Class Period by 22%.        Moreover, Mr.

Shah’s and Mr. Conine’s sales amounted to only 2% of their

Wayfair holdings during the Class Period.       That the individual

defendants sold shares of their Wayfair common stock during the

Class Period is inadequate evidence of scienter when two of them

kept 98% of their shares and the third actually increased his

shares by 22%.   Brennan, 853 F.3d at 615 (“[T]he strength of the

insider trading allegations drifts toward the marginal end of

that spectrum because Hughes and all other Zafgen insiders kept

the vast majority of their Zafgen holdings.”); In re Biogen Inc.

Sec. Litig., 193 F. Supp. 3d at 50; Fire & Police Pension Ass'n

of Colorado v. Abiomed, Inc., 778 F.3d 228, 246 (1st Cir. 2015).

     Furthermore, the Forms 4 report the defendants’ sales were

non-discretionary, executed pursuant to a pre-existing 10(b)5-1

trading plan (with respect to Defendants Shah and Conine) or

were required to be sold to cover tax withholding obligations

(in the case of all three individual defendants).        A set of

facts such as this is precisely why a judge may consider

documents, such as these Forms 4, plainly relied upon by

plaintiffs in their complaint; “[w]ere the rule otherwise, a

plaintiff could maintain a claim of fraud by excising an

isolated statement from a document and importing it into the

complaint, even though the surrounding context imparts a plainly

non-fraudulent meaning to the allegedly wrongful statement.”



                                   29
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 30 of 34


Shaw, 82 F.3d at 1220.    This is not, of course, on its own

dispositive.    As the First Circuit has observed, at the Motion

to Dismiss stage there may be “no evidence when the trading

plans went into effect, that such trading plans removed entirely

from defendants’ discretion the question of when sales would

occur, or that they were unable to amend these trading plans.”

Mississippi Pub. Employees' Ret. Sys. v. Bos. Sci. Corp., 523

F.3d 75, 92 (1st Cir. 2008).      However, the record before me of

the defendants’ sales, which is not developed or challenged in

Plaintiffs’ allegations, further erodes any remnants of an

argument that the sales demonstrated a motive to lie to

shareholders.     See Leavitt, 2020 WL 1332826, at *9; Harrington

v. Tetraphase Pharm. Inc., No. CV 16-10133-LTS, 2017 WL 1946305,

at *7 (D. Mass. May 9, 2017).

     I find, in fact, no meaningful particularized allegations

of a motive to lie about Wayfair’s financial condition at all.

It is difficult to find wholly plausible that Defendants would

“intentionally make a revenue projection in [one month] that

they knew to be likely wrong, with the almost certain prospect

of having to publicly correct the projection just a little over

a month later.”     Sousa, 261 F. Supp. 3d at 120–21 (finding this

proposition to be “at least on the surface implausible, and thus

inconsistent with a strong inference of scienter”).




                                   30
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 31 of 34


     Of course, that is not to say that no one would do such a

thing.   Defendants might have lied about Wayfair’s financial

state during the Class Period.     They might have done so for any

number of reasons, including that they knew they had some non-

discretionary stock sales coming up and wanted to make

additional money from them, or because they thought they could

fool the market enough that their market share would improve, or

because they wanted to push off the inevitable downfall when

they eventually revealed how the company was actually doing.

Many things are possible.     But the Private Securities Litigation

Reform Act requires a strong inference of scienter, not a litany

of possibilities.   Plaintiffs have fallen short of their burden

in this regard.

C.   Whether the Amended Complaint Adequately Alleges Loss
     Causation

     The Private Securities Litigation Reform Act provides:

     [T]he plaintiff shall have the burden of proving that
     the act or omission of the defendant alleged to
     violate this chapter caused the loss for which the
     plaintiff seeks to recover damages.

15 U.S.C.A. § 78u-4.

     A common way to show loss causation is to identify a

corrective disclosure (“a release of information that reveals to

the market the pertinent truth that was previously concealed or

obscured by the company's fraud”), show that the stock price

dropped soon after that corrective disclosure, and eliminate any



                                   31
       Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 32 of 34


other explanation for the price drop.         Mass. Ret. Sys. v. CVS

Caremark Corp., 716 F.3d 229, 237 (1st Cir. 2013).           “Loss

causation is easiest to show when a corrective disclosure is

associated with a drop in share price.”         Id. at 238.    Wayfair

issued an announcement the morning of November 1, 2018 revealing

negative advertising leverage, and that day Wayfair’s stock

price fell 12.8%.     The price fell an additional 3.3% the

following day.

       Wayfair’s press release the morning of November 1, 2018 is

at least plausibly connected to the loss, and the press release

disclosure was “relate[d] to the same subject matter as the

alleged misrepresentation.”       Mass. Ret. Sys., 716 F.3d at 240

(collecting cases).      Furthermore, the “alarm of the market”

following the press release points to loss causation.           Id. at

241.   For instance, Plaintiffs allege that on November 1, 2018

and in the days following, several financial advisory firms,

such as Wells Fargo, IFS Securities, and Cowen and Company,

dramatically reduced their Wayfair stock price targets, citing

as their reasons for doing so lower-than-anticipated EBITDA

performance and customer acquisition problems.          At the very

least, Plaintiffs here have provided the Defendants “some

indication of the loss and the causal connection that the

plaintiff has in mind.”      Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 347 (2005).



                                     32
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 33 of 34


     However, the press release was not a “corrective

disclosure” because Plaintiffs have not adequately pleaded

scienter, so there is no adequate allegation that the defendants

“concealed” or “obscured” any information from the public.

Mass. Ret. Sys., 716 F.3d at 237.       As I observed in another

case, “[i]f Plaintiff's loss resulted from the disclosure of

negative information other than a prior false or misleading

statement by the Defendants, then [they] cannot show that

Defendants' conduct caused [their] injury and [they have] not

pled an adequate claim for securities fraud.”        Coyne, 943

F.Supp.2d at 273.    Therefore, although Plaintiffs adequately

allege that their losses were connected to the press release,

they have not adequately alleged that the press release was

connected to a prior false or misleading statement by

Defendants, and so they have not adequately pleaded loss

causation.

                                   V
                              20(a) CLAIM

     Plaintiffs also assert a Section 20(a) claim.         Section

20(a) of the Securities and Exchange Act provides:

     Every person who, directly or indirectly, controls any
     person liable under any provision of this chapter or
     of any rule or regulation thereunder shall also be
     liable jointly and severally with and to the same
     extent as such controlled person to any person to whom
     such controlled person is liable . . . .

15 U.S.C.A. § 78t.



                                   33
     Case 1:19-cv-10062-DPW Document 41 Filed 07/08/20 Page 34 of 34


     Section 20(a) claims are “necessarily dependent on the

existence of a Section 10(b) violation.”       Metzler, 928 F.3d at

158 n.3; see also Mehta, 955 F.3d at 210-11.        Because I have

found no § 10(b) violation, I find no § 20(a) violation.

                                  VI
                              CONCLUSION

     For the independent reasons that Plaintiffs have not

adequately alleged any actionable misstatements or omissions,

have not adequately alleged scienter, and have not sufficiently

alleged loss causation, I GRANT Defendants’ Motion [Dkt. No. 24]

to Dismiss.




                                 /s/ Douglas P. Woodlock
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   34
